Citation Nr: 0207458	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wound residuals to the right shoulder, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This appeal arose from a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  In May 1996, the veteran testified at a 
personal hearing; in August 1996, the hearing officer issued 
a decision which confirmed and continued the denials of the 
benefits sought.

In January 1998, the Board remanded this case; the case is 
now once again before the Board for review. 


FINDINGS OF FACT

1.  The veteran was involved in combat with the enemy. 

2.  The veteran sustained an injury to the neck in service.  

3.  Arthritis of the cervical spine was not present within a 
year after the veteran's separation from service.  

4.  Arthritis of the cervical spine is unrelated to service.

5.  A shell fragment wound to the right shoulder resulted in 
slight muscle injury and produces no current limitation of 
function.  

6.  The veteran's service-connected disabilities do not 
prevent him from securing and following gainful employment.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for shell fragment wound, residuals to the right shoulder, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5303 (2001 & 
1997).

3.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Arthritis 
is presumed to have been incurred in service if it is 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Service connection is in effect for shell fragment wounds to 
the right shoulder sustained during service.  An April 1998 
VA examination reflects the presence of degenerative 
arthritis of the cervical spine, consistent with a similar 
determination during a May 1995 examination; the veteran 
claims that this disorder is the result of wounds to the 
right shoulder, as well as wounds to the neck.  Service 
medical records do not document the presence of degenerative 
joint disease of the cervical spine.  However, the veteran 
testified at a hearing in May 1996 that he received wounds to 
the neck during service at the time that he received wounds 
to the right shoulder; he also testified that he began to 
experience symptoms involving the neck two years prior to the 
hearing and that he believed that his neck disorder is 
related to his shoulder injury.  

Service medical records do not document the infliction of a 
shell fragment injury to the neck or any other part of the 
body.  However, however a DD-214 documents that in December 
1951 the veteran received a shell fragment wounds to the 
right shoulder, right arm and right side of the face.  
Although the DD-214 does not identify the neck as an area of 
the body that received an injury, the veteran's wounds were 
received in action with the enemy, and, thus, the veteran is 
a combat veteran.  The veteran is competent to state that he 
received an injury to the neck while in service, and, 
therefore, for purposes of analysis, the Board accepts that 
the veteran received some form of injury to the neck while on 
active duty.  See 38 U.S.C.A. § 1154.  

Examination of the neck in May 1995 revealed a very small 
subcutaneous nodule measuring approximately 2 millimeters in 
diameter, consistent with a piece of shrapnel in the area, 
although there was no tenderness to palpation and range of 
motion of the neck was normal.  X-ray examination at that 
time revealed, among other things, small metallic fragments 
in the neck.  A report of an examination in April 1998 
indicates that x-ray films revealed a small, superficial 
metallic particle at the level of C5; the examiner indicated 
that it was located in the area in which physical examination 
revealed a small firm body close to a small, circular, well-
healed scar.  

Treatment records and examination reports also reflect the 
presence of degenerative changes in the cervical spine.  X-
ray examination in May 1995 revealed anterior spurring from 
C-2 to C-6.  The examiner at that time included among the 
impressions probable degenerative disease of the cervical 
spine.  A VA examiner in April 1998 also indicated that 
degenerative changes were present in the veteran's neck; the 
examiner's impressions included degenerative arthritis of the 
cervical spine, interspinous ligament.  

There is no medical evidence, however, that arthritis of the 
cervical spine was present within a year after the veteran's 
separation from active service.  The April 1998 examiner 
concluded, furthermore, that the degenerative changes of the 
veteran's neck were unrelated to the service-connected 
shrapnel fragment wound residuals.  A May 1996 letter from a 
private physician suggests that degenerative joint disease is 
secondary to shrapnel injuries of the right shoulder.  That 
opinion, although it makes reference to both neck and 
shoulder pain, does not specify that the degenerative joint 
disease in question included degenerative joint disease of 
the cervical spine.  Furthermore, the May 1996 opinion does 
not reflect that service medical records were considered, 
whereas the April 1998 examination report explicitly 
indicates that the claims file was reviewed.  The Board, 
therefore, finds the April 1998 opinion more probative than 
it does not May 1996 letter.  The Board finds, therefore, 
that degenerative arthritis of the cervical spine is 
unrelated to service.  Service connection for such a 
disorder, therefore, is unwarranted.  

Increased Rating for a Shell Fragment Wound

In June 1953, the RO granted service connection for residuals 
of a shell fragment wound to the right shoulder, moderate 
injury to Muscle Group III, and evaluated that disability as 
20 percent disabling under diagnostic code 5303.  That 
disability evaluation has since remained unchanged.

In the course of this appeal, substantive changes were made 
to the schedular criteria for evaluating muscle injuries.  
See 62 Fed. Reg. 30235 (1997).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  However, the regulations 
recognize that there are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  
38 C.F.R. § 4.72 (1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (2001).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (2001).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (2001).

Residuals of a shrapnel wound of the right shoulder, Muscle 
Group III, are evaluated as 20 percent disabling under 
diagnostic code 5303.  Under both the old and new criteria, 
injuries of Muscle Group III involving, as in this case, the 
major extremity warrant a 20 percent evaluation if moderate, 
a 30 percent evaluation, if moderately severe, and a 40 
percent evaluation if severe.  38 C.F.R. § 4.73, Diagnostic 
Code 5303 (2001) and (1997).

Although service medical records do not document the injury 
in question, a VA examination in May 1953 revealed numerous 
small barely perceptible scars on the anterior and posterior 
surface of the right shoulder.  The scars were nonadherent 
and not tender.  There was mild muscle damage to the right 
deltoid and trapezius.  The right shoulder motions were 
complete, with pain only in the extreme motions; there was 
some weakness of the shoulder movements.  X-ray examination 
of the right shoulder revealed multiple small tiny metallic 
bodies in the soft tissue.  The diagnosis was residuals of 
shrapnel wounds of the right shoulder.  

The veteran more recently underwent a VA examination in May 
1995, during which he complained of pain associated with 
raising or extending the arm.  Examination of the right 
shoulder revealed a three to four millimeter scar.  The right 
shoulder manifested limitation of abduction to approximately 
75 degrees.  The veteran was able to forward extend the arm 
to approximately the same level, although he had very 
significant difficulty in placing the hand behind the back.  
Dynametric studies revealed compression to 60 pounds on the 
right as opposed to 45 pounds on the left.  X-ray 
examination, which revealed metallic fragments around the 
right shoulder, also revealed degenerative changes at the 
acromioclavicular joint with minimal inferior spurring, as 
well as minimal spurring of glenohumeral joint.  The 
examiner's impressions included residuals of shrapnel wounds 
to the right shoulder and probable degenerative disease of 
the right shoulder.  The examiner indicated that the 
veteran's difficulties in the shoulder were the result 
degenerative disease of rather than shrapnel wounds.  

A May 1995 letter from a private physician reflects that the 
veteran received treatment for shoulder pain and that the 
veteran suffers from degenerative joint disease of the right 
shoulder.  A May 1996 letter from the same physician 
indicates that the veteran has been diagnosed with 
degenerative joint disease secondary to shrapnel wounds 
received in the Korean War.  The letter further indicates 
that the veteran experiences neuritis and burning in the left 
hand, is unable to shift gears in his truck as a result of 
pain, cannot abduct his right arm more than 80 degrees, is 
unable to comb his hair, and is unable to work more than two 
days a week.  

During a hearing in May 1996, the veteran indicated that he 
experienced pain in the area of his right shoulder and that 
as a result he was unable to drive trucks.  VA treatment 
records reflect treatment for right shoulder and reflect the 
presence of arthritis of the right shoulder and arm.

Physical examination in April 1998 revealed muscle bulk and 
definition of the upper extremities, as well as well 
developed musculature about both shoulders.  Examination also 
revealed two areas of scarring, anterior to which was a 
metallic body in the subcutaneous tissues.  The veteran 
demonstrated external rotation of the right shoulder to 75 
degrees, internal rotation to 80 degrees, forward flexion 
from 0 to 90 degrees, posterior flexion from 0 to 70 degrees, 
and abduction from 0 to 160 degrees.  At the end of the 
points, movement was manifested by pain.  According to the 
examiner, normal range of motion would include a vertical 
reach from 0 to 175 degrees, as well as external rotation and 
internal rotation from 0 to 85 or 90 degrees.  The examiner 
also observed that there was some crepitation in the right 
shoulder.  Manual muscle evaluation of the shoulder 
musculature revealed all muscles to be normal, although 
resistance resulted in pain in the abductor mechanism.  
Impressions included degenerative arthritis and attenuation 
and degeneration of the right rotator cuff.  The examiner 
concluded that the veteran's shoulder condition was 
degenerative and not secondary to the shrapnel wound.  The 
examiner also indicated that it was understandable that the 
veteran, with his shoulder condition would experience 
difficulty shifting gears, but that the service-connected 
shrapnel injuries "do not affect the [veteran's] capability 
to work or restriction."

Examination in May 2001 revealed residuals of a shrapnel 
wound of the right shoulder consisting of a two millimeter 
fragment over the lateral aspect of the deltoid just beneath 
the skin.  Examination revealed normal range of motion of the 
shoulder, forearm, and elbow.  There was no atrophy or loss 
of soft tissue.  

This evidence does not warrant a higher evaluation.  The 
veteran's injuries resulted in slight muscle damage.  
Furthermore, currently the veteran suffers no limitation of 
function as a result of his injuries.  The veteran's 
disability is consistent with an injury that is no more than 
moderate.  Although there are some opinions suggesting that 
the symptoms associated with a disorder of the right shoulder 
result in pain and interfere significantly with driving, a 
May 1995 opinion indicates that the veteran's current 
problems are the result of degenerative changes rather than 
the shrapnel wounds.  A May 1996 letter suggests that 
degenerative joint disease of the right shoulder may be 
secondary to shrapnel wound received in service.  However, 
service connection is not in effect for degenerative joint 
disease of the right shoulder.  

Furthermore, an April 1998 opinion makes clear that the 
symptomatology associated with the right shoulder not only is 
related to degenerative changes, but is unrelated to the 
shrapnel wounds.  The April 1998 opinion was premised upon a 
review of the entire claims file and is consistent with the 
prior May 1995 opinion.  The May 1996 letter does not 
identify the basis for a conclusion that the current 
complaints are related to the in-service injury or indicate 
to what extent, if any, service medical records were 
considered in formulating an opinion.  The Board, therefore, 
finds the April 1998 opinion more probative than it does the 
May 1996 letter with respect to the etiology of the veteran's 
right shoulder complaints.  The Board concludes, therefore, 
that the veteran's current right shoulder symptomatology is 
unrelated to the veteran's service-connected disability.  

The findings shortly after service associated with the 
veteran's injury and the lack of current symptomatology 
suggest an injury that is no more than moderate.  Because the 
Board finds that the injury is no more than moderate, a 
higher evaluation is not warranted.    

TDIU

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is one 
disability, if there is only one disability, it shall be 
rated as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

In addition, if the rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Service connection is in effect for residuals of a shell 
fragment wound of the right shoulder, Muscle Group III, 
evaluated as 20 percent disabling, and tonsillectomy, 
evaluated as noncompensable.  In as much as the veteran does 
not have a single disability evaluated as at least 40 percent 
disabling, the criteria of 38 C.F.R. § 4.16(a) have not been 
met.  

Furthermore, the provisions of 4.16(b) do not afford the 
veteran a vehicle for securing entitlement to a total rating.  
The veteran, who has a high school education and a history of 
employment as a truck driver, complains that his right 
shoulder disability precludes continued employment in that 
area of work.  The veteran has submitted evidence that he is 
unable to work, including lay statements received in 
September 1999 and a May 1996 medical statement.  Statements 
since submitted raise some question as to whether the veteran 
has not, in fact, been working.  An April 2000 statement 
reflects that the veteran was working at that time, although 
it fails to indicate how many hours a week the veteran 
worked; a May 2001 statement makes reference to 40 hours per 
week worked in 1996, although it also makes reference to 
missing at least one to two days per week; and an undated 
statement apparently received in May 2001 makes reference to 
60 hours of work performed weekly.  However, even were one to 
assume, for the sake of argument, that the symptomatology 
associated with the right shoulder were sufficient to 
preclude gainful employment, examination has revealed that 
the veteran's right shoulder symptomatology is unrelated, as 
observed above, to his service-connected right shoulder 
disability, notwithstanding the suggestion in the May 1996 
letter that degenerative joint disease in the shoulder is 
secondary to injuries sustained in service.  

The veteran's disabilities taken together or separately are 
not such that they preclude substantially gainful employment.  
A total evaluation based on individual unemployability, 
therefore, is not in order.  


VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case of evidence needed to substantiate his 
claims.  Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.  The appellant has not 
identified any evidence that could not be obtained, and, 
thus, there is no duty to notify the appellant of evidence 
that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The examinations 
afforded in this case are sufficient; therefore, no 
additional examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

